 

ADMINISTRATIVE OFFICE
230 West Wells Street, Room 800, Milwaukee, Wisconsin 53203
new caller / intake 855-947-2529 | www.legalaction.org | tel 414-278-7777 | fax 414-278-7156

 

 

January 7, 2019

Magistrate Judge Calahan
Room 716

517 East Wisconsin Avenue
Milwaukee, WI 53202

Re: Watkins v. Milwaukee Public School
Case No. 15CV728

Dear Judge Calahan:

I have been appointed to represent Mr. Watkins. This case is scheduled for mediation on January
11, 2019 and my report was due on January 4, 2018.

I was not able to file my report because I have lost contract with Mr. Watkins. His address and
telephone numbers have changed, and his last known telephone number appears to have been
reassigned. I have attempted to contact him at his last known email address and have sent
another email today.

It is certainly possible that Mr. Watkins recent unavailability is due to the holidays in
combination with a change of address. I have had contact with Mr. Watkins during the course of
this case, and I am surprised and concerned that I have not been able to reach him.

I have been in contact with Attorney Roovers and informed him that I do not have express
authority for Mr. Watkins to make an offer at this time. Although I have some ideas of possible
proposals, I believe I cannot in good faith propose them without Mr. Watkins’ authority.

I will continue my efforts to contact Mr. Watkins, but at this time I would like to request a
postponement of the mediation. I realize this matter has been previously adjourned. I apologize
for the inconvenience.

Sincerely,

ff hp—
Jeffery R. Myer
Attorney for James Watkins

 

telephone toll-free

Green Bay Office Brown, Calumet, Door, Kewaunee, Manitowoc and Outagamie Counties 920-432-4645 | 800-236-1127
La Crosse Office Buffalo, Crawford, Grant, Jackson, Juneau, La Crosse, Monroe, Richland, Trempealeau and Vernon Counties 608-785-2809 | 800-873-0927
Madison Office Columbia, Dane, Dodge, Green, Iowa, Jefferson, Lafayette, Rock and Sauk Counties 608-256-3304 | 800-362-3904
Migrant Project Statewide 608-256-3304 | 800-362-3904
Milwaukee Office Milwaukee and Waukesha Counties 414-278-7722 | 888-278-0633
Oshkosh Office Adams, Fond du Lac, Green Lake, Marquette, Ozaukee, Sheboygan, Washington, Waushara and Winnebago Counties 920-233-6521 | 800-236-1128
Racine Office Kenosha, Racine and Walworth Counties 262-635-8836 | 800-242-5840

Case 2:15-cv-00728-LA Filed 01/07/19 Page 1of1 Docun) Iu ° py
Tt ens

ORES

OF wisconsin

 
